Title: From Louisa Catherine Johnson Adams to George Washington Adams, 23 March 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington





Washington 23d March 1826


I have deferred answering your Letter my Dear George in the hope of obtaining the Reviews you mention but have not been able to procure them—Of Mr. Channings I have not much to say excepting that the stile is like that of a gentle Turtle dove wooing with melay. but eloquently persuasive accent those who differ with him in religious opinions; but without reasoning so as to produce conviction—It is impossible to read it with out that pleasure which arises from the consciousness that the author is possessed of a purity and benevolence of mind which human nature seldom exhibits but his creed as I have before said leads more to dou dubiety than to conviction. As to the work of Milton I think his fame has not been encreased by the discovery and it only displays like most other work of the same description that tho’ he sought the light of truth darkness still remain’d and the result of his enquiries still appears to be inexplicable inconsistency—Most certainly some good may be derived to mankind by the endeavour to develop those great secrets of the Deity which are not made palpable to the eye of man in his present state but he can never attain to infinite wisdom with all his arrogant efforts and from generation to generation the cry of inconsistency and impossibility must be heard as he has no standard from which to draw his inferences while he discards the Son of man and dwindles him into a mere mortal like himself—Our ideas are all finite and we cannot look so far out of our sphere as to form in any respect a correct idea of what we call impossibilities and contradictions—not a minute of life can elapse without proving to us this great fact; for all our existence, how we come, how we go, why we are here; to eat, to drink, to sleep, or by what impulse  we are born to action and to life, are all equally marvellous and incomprehensible and man may and must enquire to eternity unless by supernatural evidence the truth is shown ere he can decide what is impossible beyond the sphere in which “he moves and has his being.” The Deity is or ought to be thought something too vast for human conception or man by his aspiring nature would like the most beautiful of all the angels Lucifer arm himself against the Deity in his selfish and imaginary glory—Take away any of the attributes of the Divinity and limit his power with our notions of impossible and we immediately deny his power and in a short time his existence No I never could worship a being made up by man and dressed in his own littleness if eternity is vast and sublime so is that from beyond all limit or controul and so vivid bright and luminous wh is like etherial essence which sheds its rays of never ending never tiring beneficence on that world and that being which he in mystery created.
You will perhaps be surprized at this Letter and wonder that I have not said more of Mr Channing and less of a subject which you may think I know nothing about but such as it is take it with all its obscurities and only answer one question? What man on this earth can judge of what is possible or impossible in Deity and give satisfactory evidence that his judgment is unimpeachable?
God Bless you my Son I hope your cough is quite well and that you no longer suffer from it. Love to all from

L. C A.


I will write Harriet as soon as I am better Mr A has not had to read the work.

